Grice, Justice.
This appeal is from the denial of a writ of habeas corpus. The petitioner had alleged that he was being illegally detained by the respondent sheriff and jailer pursuant to a fugitive warrant, and that he should be discharged since South Carolina had failed to file a request for extradition for a considerably longer period of time than provided by law. However, upon the hearing it appeared that the petitioner had already freely and voluntarily waived extradition and had been returned to the South Carolina authorities. Under these circumstances, the issue was moot, and for this reason the trial court properly denied the writ. Sanders v. Mutimer, 221 Ga. 337 (144 SE2d 512) (one Justice not participating).

Judgment affirmed.


All the Justices concur.